Citation Nr: 1124115	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-35 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable evaluation for service-connected infectious hepatitis.  

2. Whether new and material evidence has been submitted to reopen a claim for service connection for lumbar lordosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1970 to December 1971.   

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2009, the Veteran indicated that he wanted a Board hearing.  In September 2010, he indicated that he wanted to withdraw his hearing request.  As such, the Veteran's hearing request is considered withdrawn and the Board will continue with appellate review.  38 C.F.R. § 20.702 (e) (2010).

The issue of entitlement to service connection for hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record shows that the Veteran's service-connected infectious hepatitis is asymptomatic.  

3. By an unappealed April 1972 rating decision, the RO denied the Veteran's claim for service connection for lumbar lordosis because the medical evidence showed that it was a constitutional or developmental disability.  

4. Evidence received subsequent to the April 1972 RO decision is evidence not previously submitted to the RO, does not relate to an unestablished fact necessary to substantiate the claim and does not present a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for service-connected infectious hepatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7345 (2010).

1. The April 1972 RO decision is final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  

2. New and material evidence has not been submitted and the claim of entitlement to service connection for lumbar lordosis is not reopened.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, regarding the increased rating claim, the Veteran was sent a VCAA letter in October 2008 that addressed the notice elements and was sent prior to the initial AOJ decision.  Regarding the new and material evidence claim for lumbar lordosis, a letter was sent to the Veteran in December 2008.  These letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  These letters also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter sent in December 2008, included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided regarding the lumbar lordosis issue, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  A VA opinion with respect to hepatitis was obtained in February 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, fully describes the disability and provides an explanation for the opinion stated.  

Regarding the lumbar lordosis issue, VA is not required to provide an examination unless new and material evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, as explained below, new and material evidence has not been submitted, therefore, the Board finds that a VA examination is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Further, the Board notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, although the Veteran asserts that he is in receipt of SSA benefits for his lumbar spine disability, the November 2007 letter from SSA shows that the Veteran is in receipt of Social Security income (SSI) benefits.  SSI benefits are based on income requirements, not disability requirements, and do not affect VA decisions.  There is no evidence of record showing that the Veteran is in receipt of disability benefits from SSA.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.
 
Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


INCREASED RATING 

The Veteran is service connected for infectious hepatitis.  He was granted service connection in an April 1972 rating decision and assigned a 10 percent rating under Diagnostic Code 7345.  In August 1977, the Veteran was assigned a noncompensable rating, effective April 1, 1977.  The Veteran contends that his hepatitis disability warrants a higher rating because his symptoms have worsened.

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis, including Hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but excludes bile duct disorders and hepatitis C.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2010).  

Under Diagnostic Code 7345, chronic liver disease that is nonsymptomatic is rated noncompensably (0 percent) disabling.  A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7345.

Diagnostic Code 7345 also provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms.  Additionally, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.  Further, the Board notes that there is a separate code for hepatitis C.  Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354.  

In the August 1977 rating decision, the RO reduced the Veteran's initial 10 percent rating for infectious hepatitis to 0 percent.  The RO based this decision on a June 1977 VA Compensation and Pension Examination that found no residuals of infectious hepatitis.  

In a November 2008 examination by MES Solutions Company, the Veteran reported weakness, general illness and weight loss.  After physical examination of the Veteran, he was diagnosed with hepatitis C.  The examiner noted that the risk factors were past or present intravenous drug use.  It was noted that the Veteran had a history of IV drug use and he indicated that he had a blood transfusion in 2000.  

The Veteran was afforded a VA Compensation and Pension examination in February 2009.  A VA physician reviewed the claims file and service medical records.  It was noted that the Veteran had a long term history of hepatitis C and a past history of intravenous drug abuse prior to induction into service.  The physician noted the November 2008 examiner's findings that hepatitis C was not related to service, but to drug use prior to service.  The VA physician also noted that in service, the Veteran was treated for hepatitis in January 1971 and he reported sharing food and cigarettes with another person who was recovering from infectious hepatitis.  The physician found that there was no mention of any risk for blood borne risk factors, which was the typical route of transmission for hepatitis C.  The physician also noted that hepatitis A is the usual culprit in food-borne/fecal/oral transmission of "infectious" hepatitis.  Therefore, the physician concluded that it was less likely than not that his current symptoms of hepatitis C were related to the episode during service, which was more likely than not due to hepatitis A.  

In July 2009 VA gastroenterology consultation, the Veteran was diagnosed with hepatitis C with elevated LFTs but normal synthetic function.  There was minimal hepatomegaly but liver tenderness.  

The Board acknowledges that the Veteran believes that his current symptoms of hepatitis are due the episode of hepatitis that was incurred in service; however, the Veteran is not competent to provide a diagnosis as the basis of his symptoms.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Here, the Veteran is competent to describe his current symptoms, but his assertion that they are caused by his service-connected disability is afforded little probative value as he is not competent to opine on such a complex medical question.  The Board accords greater probative weight to the February 2009 VA examiner's opinion.

Based on the foregoing, the Board finds that the Veteran's current symptoms of hepatitis are due to hepatitis C, not service-connected infectious hepatitis, or hepatitis A.  The Veteran is not currently service-connected for hepatitis C.  The medical evidence does not show symptoms of hepatitis A at this time.  As such, the Veteran does not have symptoms associated with his service-connected disability, hepatitis A.  As the Veteran's hepatitis A is nonsymptomatic at this time, a noncompensable rating is appropriate.  

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hepatitis (hepatitis A) with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptoms of his disability are fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his service-connected hepatitis A that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

NEW AND MATERIAL EVIDENCE

As a preliminary matter, the Board notes that the Veteran's current claim is one involving entitlement to service connection for lumbar lordosis.  This claim is based upon the same factual basis as his previous claim, which was last denied in an April 1972 rating decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for service connection for lumbar lordosis was denied by the RO in April 1972 because it was a constitutional or developmental abnormality and not a disability.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO did not reopen the Veteran's claim to entitlement to service connection for lumbar lordosis, such a determination, is not binding on the Board and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the April 1972 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 1972, the RO reviewed the service treatment records, VA treatment records and a VA examination.  The Veteran did not report back pain upon entry into service and the service treatment records show complaints of and treatment for back pain in service.  In March 1972, the Veteran was diagnosed with lumbar lordosis, congenital.  The RO concluded that service connected was not warranted because lumbar lordosis was a constitutional or developmental abnormality and not a disability.  

Since the April 1972 RO decision, VA and private treatment records were submitted.  These records reflect a history of lumbar pain, but do not address the etiology of the Veteran's lumbar disability.  

The Board finds that the medical evidence submitted since April 1972 is new, as it was not previously submitted to agency decision makers; however it is not material.  The medical records do not relate to the etiology of the Veteran's lumbar spine disability, its incurrence in service or aggravation in service, which is the unestablished fact necessary to substantiate the claim.  As this evidence does not relate to whether the Veteran's disability was congenital or incurred in service, it does not raise a reasonable possibility of substantiating the claim.  As such, new and material evidence has not been submitted and the Veteran's claim is not reopened and remains denied.  


ORDER

Entitlement to a compensable evaluation for service-connected infectious hepatitis is denied.  

New and material evidence not having been submitted, the Veteran's claim of entitlement to service connection for lumbar lordosis is not re-opened and his claim remains denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


